Citation Nr: 1606898	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-13 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for bilateral pes planus.

4. Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

While the Veteran requested a hearing before a member of the Board, he withdrew that request in a November 2015 statement.

The issues of entitlement to service connection for bilateral pes planus, a neck disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A low back disability did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated in December 2009, which fully addressed all notice elements.  The December 2009 letter informed the Veteran of what evidence was required to substantiate his claims for service connection.  It advised the Veteran of his and VA's respective duties for obtaining evidence, and of the process by which disability ratings and effective dates are assigned.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

Regarding the duty to assist, service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran was afforded an examination to determine the nature and etiology of any low back disability.  The March 2011 examiner offered an opinion regarding the etiology of the Veteran's low back disability in a June 2011 addendum opinion.  The examiner provided a clear, supporting rationale for his opinion.  Thus, the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran contends that his current low back disability is related to service.

The evidence of record shows that the Veteran has been diagnosed with degenerative disc disease status post laminectomy for herniated disc L4-L5.  See March 2011 VA Examination Report.

In service, a December 1982 service treatment record note back pain following weightlifting.  Further, a February 1983 service treatment record notes acute back pain during basketball.  Another record from February 1983 noted that low back pain decreased.  Upon separation, the Veteran's spine was evaluated as clinically normal.  See February 1994 Report of Medical Examination.  Additionally, upon separation, the Veteran denied having recurrent back pain.  See February 1994 Report of Medical History.

In a June 2011 addendum opinion, the March 2011 VA examiner concluded that it was less likely than not that any low back disability was related to service.  The examiner explained that service treatment records noted two occurrences of low back pain-one related to lifting weights and the other related to playing basketball.  The examiner explained that there were no further records following those occurrences, indicating spontaneous resolution of those incidents of low back pain.  Therefore, the examiner concluded that it was less likely than not that any low back disability was related to service.  As the examiner provided a clear opinion supported by a cogent rationale, the opinion is probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's claim that degenerative changes in his spine are related to his in-service weightlifting incident has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2011 VA examination report and addendum more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The preponderance of the evidence is against a finding that the Veteran's low back disability is related to service.  Indeed, the only competent evidence regarding nexus-the June 2011 addendum opinion-is against a finding that the Veteran's low back disability is related to service.  Thus, the evidence is against the Veteran's claim for service connection.

Additionally, the evidence is against a finding that back pain in service was continuous since active duty or that it represented the onset of the recently identified degenerative disc disease.  The Veteran denied recurrent back problems on his separation examination.  Indeed, the Board notes that the Veteran filed a claim for service connection in July 1994 and did not assert that he had a low back disability.  Likewise, his current claim for service connection was not filed until 2009-some 15 years following his separation from service.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to initial complaint can be considered as evidence against the claim.).  As such, the evidence is against a finding that low back symptoms were continuous since active duty.

For the above reasons, service connection for a low back disability is not warranted.


ORDER

Service connection for a low back disability is denied.


REMAND

Regarding service connection for hypertension, a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In service, a February 1980 STR notes that the Veteran had elevated blood pressure following rectal elevation distress, but there was no physical evidence of hypertension.  The Veteran asserts that he began taking hypertension medication prior to retirement and that his hypertension is due to eating in mess halls, stress, a lack of proper sleep and exercising with pain in different parts of his body.  Thus, a VA examination is required to determine the nature and etiology of his hypertension.

Regarding service connection for a neck disability, a VA examination is required.  McLendon, 20 Vet. App. at 81.  STRs indicate that the Veteran complained on neck problems in service.  See October 1982 STR.  The Veteran contends that his neck problems began in service.  See May 2013 Statement of Veteran.  As such, a VA examination is necessary to determine the nature and etiology of his neck disability.

Regarding pes planus, a VA examination is required.  He has been diagnosed with "congenital foot deformity-pes planus."  August 2009 Treatment Record from Martin Army Hospital.  

The Board observes that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 3.303(c), 4.9.  VA's General Counsel  has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.   VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General Counsel's opinion; however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Also, every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111. The presumption of soundness applies to congenital diseases, but not congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).   It is unclear from the evidence of record whether the Veteran's pes planus is a congenital disease or defect.  Further, the evidence of record is insufficient to decide whether service connection is warranted.  As such, a VA examination determining the nature and etiology of the Veteran's pes planus is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hypertension.  Furnish the Veteran's claims file, including a copy of this REMAND, to the examiner.  The examiner should specifically state in her addendum that the entire claims file has been reviewed, including this REMAND order.

After reviewing the claims file, the examiner should address the following:

Is it at least as likely as not (50 percent or greater probability) that hypertension had its onset in or is otherwise related to service?

In providing this opinion, the examiner should comment on the January 1980 STR discussing elevated blood pressure.

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's neck disability.  Furnish the Veteran's claims file, including a copy of this REMAND, to the examiner.  The examiner should specifically state in her addendum that the entire claims file has been reviewed, including this REMAND order.

After reviewing the claims file, the examiner should address the following:

For each neck disability identified, did it at least as likely as not (50 percent or greater probability) have its onset in service or is otherwise related to service?

In providing this opinion, the examiner should comment on the October 1982 STR showing neck pain and the April 1993 STR noting pain down the Veteran's neck.

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's pes planus.  Furnish the Veteran's claims file, including a copy of this REMAND, to the examiner.  The examiner should specifically state in her addendum that the entire claims file has been reviewed, including this REMAND order.

After reviewing the claims file, the examiner should address the following:

a. Is the Veteran's pes planus a congenital defect or a congenital disease?  (For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating.")

b. If the Veteran has a congenital defect, was this defect subject to a superimposed disease or injury during service?  If the answer is "Yes," please describe the resultant disability.

c. If the Veteran has a congenital disease, did this disease, which was not noted upon entrance into service, clearly and unmistakably (obviously or manifestly) exist prior to the Veteran's entry into active duty service?

If the disorder clearly and unmistakably existed prior to service, was it clearly and unmistakably (obviously or manifestly) not aggravated by military service? 

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

4. Then, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


